         Case 1:20-cv-08127-PGG Document 10 Filed 10/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEIRDRE LEANE; IPNAV, LLC,
                               Plaintiffs,
                   -against-                              ORDER DIRECTING PAYMENT
                                                          OF FEES OR IFP APPLICATION
MISHCON de REYA LLP; MISHCON de
REYA NEW YORK, LLP; KING & WOOD                                    20 Civ. 8127 (PGG)
MALLESONS LLP; ROBERT WHITMAN;
MARK RASKIN,

                               Defendants.

PAUL G. GARDEPHE, United States District Judge:

       Defendant Mark Raskin, an attorney, filed this removal action pro se. To proceed with a

civil case in this Court, the party initiating the action must either pay $400.00 in fees – a $350.00

filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in forma

pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application. See 28

U.S.C. §§ 1914, 1915.

       Raskin filed this action without the filing fees or an IFP application. Within thirty days of

the date of this order, Raskin must either pay the $400.00 in fees or complete, sign, and submit

the attached IFP application. If Raskin submits the IFP application, it should be labeled with

docket number 20-CV-8127. If the Court grants the IFP application, Raskin will be permitted to

proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Raskin and note service on

the docket. If Raskin complies with this order, the case shall be processed in accordance with the

procedures of the Clerk’s Office. If Raskin fails to comply with this order within the time

allowed, the action will be remanded to the Supreme Court of the State of New York, County of

New York.
          Case 1:20-cv-08127-PGG Document 10 Filed 10/20/20 Page 2 of 2




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 20, 2020
           New York, New York

                                                            PAUL G. GARDEPHE
                                                           United States District Judge




                                                 2
